Citation Nr: 0813428	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman,  Counsel 


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  

The veteran's appeal as to the issue listed above arose from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2007, the Board remanded the claim for additional 
development.  

In February 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have hearing loss, as defined by VA, in 
his right ear.  


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by the veteran's active military service, nor may 
sensorineural hearing loss of the right ear be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for 
hearing loss, right ear, as a result of exposure to loud 
noise from small arms fire, artillery fire, and mortar 
attacks, as well as participation in combat during service in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002  & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Important to this case, applicable regulations provide that 
"impaired hearing" shall be considered a "disability" when 
the auditory thresholds in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2007).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

As an initial matter, the Board notes that the veteran's DD-
214 indicates that he was awarded the Vietnam Campaign Medal, 
and the Vietnam Service Medal, and that service connection is 
currently in effect for post-traumatic stress disorder based 
on service as a combat engineer in Vietnam.  Accordingly, 
participation in combat is established and the veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

It is important for the veteran to understand that the 
question of whether he was exposed to loud noise during 
service is not in dispute.  The veteran was clearly exposed 
to loud noise during his service. 

The Board further notes that service connection is in effect 
for hearing loss, left ear, and tinnitus based on the actions 
requested by the Board in the July 2007 remand.

The veteran's service medical records include an entrance 
examination report, dated in July 1970, and a separation 
examination report, dated in January 1971, which both show 
that his ears and drums were clinically evaluated as normal, 
and which both contain audiometric results which show that he 
did not have hearing loss in the right ear as defined at 
38 C.F.R. § 3.385.   In an associated "report of medical 
history" to the separation examination report, he indicated 
that he did not know if he had hearing loss.   

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1972 and 2007.  The only 
relevant medical report is an October 2007 VA examination 
report.  This report includes audiogram results which show 
that the veteran does not have right ear hearing loss as 
defined at 38 C.F.R. § 3.385.  The diagnosis notes "normal" 
hearing of the right ear.    

Based on these clear facts, the Board has determined that the 
claim must be denied.  Under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, there is no competent evidence to show 
that the veteran had sensorineural hearing loss of the right 
ear that was manifest to a compensable degree within one year 
of separation from service, see 38 C.F.R. §§ 3.307, 3.309, 
and the claims file does not contain any competent evidence 
to show that the veteran has right ear hearing loss as 
defined at 38 C.F.R. § 3.385.  The Board further notes that 
there is no competent opinion of record to show that he has 
right ear hearing loss that is related to his service.  In 
this regard, although the veteran is deemed to have 
participated in combat, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the veteran to be credible and he is 
competent to state that he has diminished hearing symptoms in 
his right ear.  However, regarding the critical issue of 
whether he currently has right ear hearing loss as defined by 
VA regulation, the Board places greater probative value on 
the October 2007 VA audiological evaluation report, which 
indicates that the veteran does not have right ear hearing 
loss as defined at 38 C.F.R. § 3.385.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in September 2007, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The September 2007 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issue at a hearing before the Board in February 2007.  
For these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded an examination, and 
as this examination shows that he does not have the claimed 
condition, an etiological opinion does not need to be 
obtained.  See 38 C.F.R. § 3.156(d).  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

ORDER

Service connection for hearing loss, right ear, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


